Per Curiam,
Wp find nothing in this case which requires discussion. Nearly all of the specifications are to the findings of facts by the auditor. His findings were not only sustained by the court below, but were warranted by the evidence. The learned auditor, after full examination of the case, finds that of the credit taken for $3,495.39, as paid to E. 0. Alexander as interest, only $1,138.82 was actually so paid to her, and he corrects the account accordingly. His ruling, in regard to the commissions of the accountant and the costs of the audit, are entirely satisfaetorjr, and justified by the evidence.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.